NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10273

                Plaintiff-Appellee,             D.C. No. 4:17-cr-00718-CKJ

 v.
                                                MEMORANDUM*
MARTIN OMAR RAMIREZ-
BUSTAMANTE, a.k.a. Martin Omar
Ramirez, a.k.a. Mario Rodriguez-Vasquez,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Martin Omar Ramirez-Bustamante appeals from the district court’s

judgment and challenges his jury-trial conviction and 30-month sentence for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Ramirez-Bustamante’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Ramirez-Bustamante the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   18-10273